DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-2, 4-11, and 14-17 are pending.
Claims 2 and 4 are withdrawn.
Claims 3, 12-13, and 18 are cancelled.
Claim 1 is currently amended.

Claim Objections
Claim 1 is objected to because of the following informality: line 18 should read “a first state in which, as was suggested in the previous Office Action.

Claim 17 is objected to due to the following informality: line 2 should read “switching the plurality of first electrode elements and the plurality of second electrode elements” for clear antecedent basis to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such a claim limitation is: “a rotating mechanism configured to relatively rotate between the substrate and the substrate electrode” in claim 16.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Examiner notes Applicant has cited paragraphs [0196], [0208], and [0217] describing the rotating mechanism as formed by a rotating shaft, rotor, and stator, as well as Figs. 25-27, elements #411-#413. As such, the rotating mechanism is interpreted as comprising a rotating shaft, rotor, and stator, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-11, and 14-17 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a first sub electrode and a second sub electrode arranged in lines in a first direction” is regarded as indefinite claim language, since it is unclear how two singular elements can be arranged in lines (plural), when two elements could only be geometrically arranged in a singular line. Additionally, the limitation “a third sub electrode and a fourth sub electrode arranged in lines” is regarded as indefinite claim language for the same reason. Particularly, the limitations are unclear in light of the disclosure, notably the Figs. 33-34D (directed to the embodiment elected by Applicant on 7/23/2019). Figs. 34A and 34C, in particular, appear to show the closest depiction of what is being claimed. In the interest of compact and expedited group and a second sub electrode group arranged in lines in a first direction” and “a third sub electrode group and a fourth sub electrode group arranged in lines in a first direction.”
Furthermore, the limitation “the third sub electrode is arranged between the first sub electrode and the second sub electrode separated each other in a second direction crossing the first direction, and the second sub electrode is arranged between the third sub electrode and the fourth sub electrode separated each other in the second direction” is regarded as indefinite. Particularly, it is unclear if Applicant intends for the first and second sub electrodes to be separated from each other only, or if the first, second, and third sub electrodes are all supposed to be separated from each other in a second direction. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “the third sub electrode group is arranged between the first sub electrode group and the second sub electrode group, wherein the first sub electrode group and the second sub electrode group are separated from each other in a second direction crossing the first direction, and the second sub electrode group is arranged between the third sub electrode group and the fourth sub electrode group, wherein the third sub electrode group and the fourth sub electrode group are separated from each other in the second direction.”

Regarding claims 5-11 and 14-16, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 17, the claim is considered to be indefinite for two reasons.

Secondly, the limitation “a period Tr of the rotation” is considered to be indefinite, since it is unclear if said period is the time required for the rotating mechanism to make a full 360º rotation, or if said period could be any arbitrary subdivision of the time required for the rotating mechanism to make a full 360º rotation, or if said period could be any arbitrary length of time that the rotating mechanism is rotating (any number of full/partial rotations). In the interest of compact and expedited prosecution, the Examiner interprets the claim such that “a period Tr of the rotation” is the time required for the rotating mechanism to make one full 360º rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 5, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678) in view of Fischer (US Pub. 2005/0130620) and Yamazaki (US Patent 6,930,047).
Regarding claim 1, Kojima teaches a plasma processing apparatus ([0088] and Fig. 13, apparatus #10D), comprising:
a chamber ([0029] and Fig. 13, chamber #13); 
an introducing part ([0029] and Fig. 13, gas supply mechanism #14) configured to introduce a process gas into the chamber ([0029] and see Fig. 13); 
a substrate electrode ([0029] and Fig. 13, RF electrode #11) disposed in the chamber (see Fig. 13) and configured to mount a substrate directly or indirectly thereon (see Fig. 13, substrate W); 
a counter electrode ([0029] and Fig. 13, counter electrode #12) facing the substrate electrode (see Fig. 13); 
a high-frequency power source ([0035] and Fig. 13, second RF power source #25) configured to output a high-frequency voltage of 40 MHz or more ([0036]: 50-200 MHz, preferably 100 MHz) to apply the high-frequency voltage to the 
a low-frequency power source ([0037] and Fig. 13, first RF power source #21) configured to output a low-frequency voltage of 20 MHz or less ([0036]: less than 50 MHz, preferably 1 MHz or 13.56 MHz) for introducing ions from the plasma ([0036]).

Kojima does not teach wherein the substrate electrode includes a first electrode element and a second electrode element, nor a switching mechanism configured to apply the low-frequency voltage alternately to the plurality of first electrode elements and the plurality of second electrode elements, nor a switch controller configured to control the switching mechanism so as to switch a first state which the low-frequency voltage is applied to the plurality of first electrode elements and is not applied to the plurality of second electrode elements and a second -2-Application No.: 15/461,630Attorney Docket No.: 14313.0002-01000state which the low-frequency voltage is applied to the plurality of second electrode elements and is not applied to the plurality of first electrode elements, while the high-frequency voltage is applied to the counter electrode in the first state and the second state.
However, Fischer teaches a switching mechanism (Fischer – [0020] and Fig. 2, switch arrays #182 and #184) configured to apply the low-frequency voltage alternately to a first electrode element and a second electrode element (Fischer – Fig. 2, arrays #182 and #184 allow for switchable application of RF power from RF source #172 to first and second electrodes #140 and #150 at 2 MHz via switch positions -2-), and a switch controller (Fischer – [0024] and Fig. 2, control unit #192) configured to control the 
Kojima and Fischer both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kojima apparatus to utilize the split first and second electrode elements and the switches/controller/method as taught by Fischer in order to dynamically control the distribution of RF power to various electrodes to spatially control the etching rates/uniformity of a processed wafer (Fischer - [0027]-[0028]).
Thus modified Kojima teaches an apparatus wherein the high-frequency voltage is applied to the counter electrode (see Kojima, Fig. 13, #25 supplying #12) in the first state and the second state (see Fischer, as above), as is combined above.

Modified Kojima does not teach wherein the substrate electrode includes a plurality of first electrode elements and a plurality of second electrode elements alternately arranged (emphasis added to show distinguishing features), nor wherein each of the plurality of first electrode elements includes a first sub electrode and a second sub electrode arranged in lines in a first direction, each of the plurality of second electrode elements includes a third sub electrode and a fourth sub electrode arranged in 
However, Yamazaki teaches wherein the substrate electrode includes a plurality of first electrode elements (Yamazaki – C7, L29 and Fig. 2C, plurality of electrodes #201, groups 1 and 2 as below) and a plurality of second electrode elements (groups 3 and 4 below of electrodes #201), wherein each of the plurality of first electrode elements includes a first sub electrode and a second sub electrode (as below, groups 1 and 2) arranged in lines in a first direction (as below, arranged in the x-direction), each of the plurality of second electrode elements includes a third sub electrode and a fourth sub electrode arranged in lines in the first direction (as below, arranged in the x-direction), the third sub electrode is arranged between the first sub electrode and the second sub electrode (as below, group 3 in between 1 and 2) separated each other in a second direction (as spaced apart in the y-direction) crossing the first direction (x and y-directions orthogonal, and thus cross), and the second sub electrode is arranged between the third sub electrode and the fourth sub electrode (as below, group 2 in between 3 and 4) separated each other in the second direction (as below, in the y-direction).

    PNG
    media_image1.png
    457
    314
    media_image1.png
    Greyscale

Modified Kojima and Yamazaki both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute the split electrode structure as taught by Yamazaki for the split electrode structure as taught by modified Kojima in order to apply substantial, uniform electric power to the entire surface of the substrate to reduce processing variations in the substrate surface, particularly defects in the corner portions of the substrate (Yamazaki – C7, L35-42).

To clarify the record, the claim limitations “configured to introduce a process gas into the chamber”, “configured to mount a substrate directly or indirectly thereon”, “configured to output a high-frequency voltage of 40 MHz or more to apply the high-frequency voltage to the counter electrode for ionizing the process gas to generate plasma”, “ configured to output a low-frequency voltage of 20 MHz or less for introducing ions from the plasma”, “configured to apply the low-frequency voltage alternatively to the plurality of first electrode elements and the plurality of second electrode elements”, and “configured to apply the low-frequency voltage to the first sub electrode and the second sub electrode simultaneously in the first state and the low-frequency voltage to the third sub electrode and the fourth sub electrode simultaneously in the second state” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Kojima apparatus would be capable of performing the intended uses as specifically set forth above. Further, modified Kojima would be capable of teaching the limitation “wherein the switching mechanism is configured to apply the low-frequency voltage to the first sub electrode and the second sub electrode simultaneously in the first state and the low-frequency voltage to the third sub electrode and the fourth sub electrode simultaneously in the second state” with the power application method, as taught by Fischer, together with the electrode structure as taught by Yamazaki, as combined above with Kojima.


Regarding claim 5, Kojima does not teach wherein the substrate electrode includes a plurality of dielectric members disposed at least between the first and the second electrode elements.
However, Fischer teaches wherein the substrate electrode includes a dielectric member (Fischer – [0015] and Fig. 1, dielectric material #160) disposed at least between the first and the second electrode elements (Fischer – Fig. 1, between first and second electrodes #140 and #150).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kojima apparatus by including the dielectric spacing member as taught by Fischer in order to provide electrical isolation between the first and second electrodes (Fischer – [0015], [0018]).
While Fischer does not explicitly teach a plurality of dielectric members, the courts have held that it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to make a unity structure separable into multiple structures would be obvious to one of ordinary skill in the art. See MPEP 2144.04(V)(C). 
Furthermore, in the combination above including Yamazaki, which teaches a plurality of individual electrodes, employing the dielectric material as taught by Fischer would naturally be formed as a plurality of members between individual electrodes.

Regarding claim 9, Kojima does not teach wherein the switching mechanism includes: a first switch configured to switch a connection state between the first electrode elements and the low-frequency power source, a second switch configured to 
However, Fischer teaches wherein the switching mechanism includes a first switch (Fischer – [0020] and Fig. 1, first switching array #182) configured to switch a connection state between the first electrode elements and the low-frequency power source (Fischer – [0020]-[0021] and Fig. 1: connecting first electrode #140 with 2 MHz RF generator #172), a second switch (Fischer – [0020] and Fig. 1, second switching array #184) configured to switch a connection state between the second electrode elements and the low-frequency power source (Fischer – [0020]-[0021] and Fig. 1, connecting second electrode #150 with 2 MHz RF generator #172), and a switch controller configured to control the first and the second switch (Fischer – [0024] and Fig. 1, control unit #192).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kojima apparatus to utilize the switches/controller/method as taught by Fischer in order to dynamically control the distribution of RF power to various electrodes to spatially control the etching rates/uniformity of a processed wafer (Fischer - [0027]-[0028]).

To clarify the record, the claim limitations “configured to switch a connection state between the first electrode elements and the low-frequency power source” and “configured to switch a connection state between the second electrode elements and the low-frequency power source” are merely intended uses and are given weight to the 

Regarding claim 10, Kojima does not teach wherein the switch controller is configured to control the first and the second switch so as to connect ones of the first and the second electrode elements to a ground when the others of the first and the second electrode elements are connected to the low-frequency power source.
However, Fischer teaches wherein the switch controller is configured to control the first and the second switch so as to connect ones of the first and the second electrode elements to a ground when the others of the first and the second electrode elements are connected to the low-frequency power source (Fischer – [0021]-[0024] and Fig. 1, first and second electrodes #140/#150 independently switched to 2 MHz RF generator #172, which is connected to a ground).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kojima apparatus to utilize the switches/controller/method as taught by Fischer in order to dynamically control the distribution of RF power to various electrodes to spatially control the etching rates/uniformity of a processed wafer (Fischer - [0027]-[0028]).

Regarding claim 14, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Kojima apparatus would be capable of performing the intended use of the instant claim by virtue of the apparatus structure (as taught by Kojima) with the plurality of electrode elements (as taught by Fischer/Yamazaki) and the switching units/operation (as taught by Fischer), as combined above.

Regarding claim 15, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Kojima apparatus would be capable of performing the intended use of the instant claim by virtue of the apparatus structure (as taught by Kojima) with the plurality of electrode elements (as taught by Fischer/Yamazaki) and the switching units/operation (as taught by Fischer) performed according to a progress of processing (Fischer – [0027]-[0028]: power distribution can be performed dynamically), as combined above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678), Fischer (US Pub. 2005/0130620), and Yamazaki (US Patent 6,930,047), as applied to claims 1, 5, 9-10, 12, and 14-15 above, and further in view of Matsuyama (US Patent 8,636,872).
The limitations of claims 1, 5, 9-10, 12, and 14-15 are set forth above.
Regarding claim 6, modified Kojima does not teach specifically that the dielectric/insulating member has a dielectric constant of 7 or more.

Modified Kojima and Matsuyama both teach PECVD apparatus, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kojima apparatus with the alumina dielectric material as taught by Matsuyama in order to improve plasma uniformity (Matsuyama - Col. 3, Line 40).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678), Fischer (US Pub. 2005/0130620), and Yamazaki (US Patent 6,930,047), as applied to claims 1, 5, 9-10, 12, and 14-15 above, and further in view of Matsuyama (US Patent 8,636,872) and Parkhe (US Pub. 2013/0319854).
The limitations of claims 1, 5, 9-10, 12, and 14-15 are set forth above.
Regarding claim 7, Kojima does not teach wherein the dielectric members have plate shapes.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Kojima apparatus by including the dielectric spacing member as taught by Fischer in order to provide electrical isolation between the first and second electrodes (Fischer – [0015], [0018]).

Modified Kojima does not explicitly teach wherein the first and the second electrode elements include a plurality of conductive layers disposed on the dielectric members.
However, Matsuyama teaches wherein an electrode includes a conductive layer disposed on a dielectric member (Matsuyama – C7, L49-60 and Fig. 5b, conductive layer #110 disposed on dielectric base #105a).
Modified Kojima and Matsuyama both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the electrode structure as taught by modified Kojima with the electrode structure as taught by Matsuyama in order to eliminate a bonding process of the electrode layers, which prevents stress cracks from thermal expansion of the electrode during processing (Matsuyama – C8, L48-54).

Modified Kojima does not teach a plurality of conductive layers.

Modified Kojima and Matsuyama both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the electrode structure as taught by modified Kojima with the electrode structure as taught by Parkhe in order to provide better adhesion or prevent corrosion of the electrode (Parkhe – [0024]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678), Fischer (US Pub. 2005/0130620), and Yamazaki (US Patent 6,930,047), as applied to claims 1, 5, 9-10, 12, and 14-15 above, and further in view of Kai (JP-2010-010417A, using the previously attached machine translation) and Dible (US Patent 6,042,686).
The limitations of claims 1, 5, 9-10, 12, and 14-15 are set forth above.
Regarding claim 8, modified Kojima does not explicitly teach wherein widths of the first and the second electrode elements are not less than 1 mm nor more than 5 mm.
Additionally/alternatively, Kai teaches a plasma processing apparatus with a plurality of electrodes where the electrode width is 2 mm (Kai – [0036]).
Modified Kojima and Kai both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the electrode 

Modified Kojima does not explicitly teach wherein intervals between the first and the second electrode elements are not less than 1 mm nor more than 5 mm.
However, Dible does teach that the gap between each electrode is a result effective variable. Specifically, that the size of the gap is chosen to provide an interelectrode capacitance effective in balancing the RF power between the first and second electrodes such that plasma coupled to the wafer provides uniform center-to-edge processing of the wafer (Dible – C5, L6-12).
Modified Kojima and Dible both teach PECVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the interval (gap) between the first and second electrode elements through routine experimentation in order to provide an interelectrode capacitance effective in balancing the RF power between the first and second electrodes such that plasma coupled to the wafer provides uniform center-to-edge processing of the wafer (Dible – C5, L6-12). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678), Fischer (US Pub. 2005/0130620), and Yamazaki (US Patent 6,930,047), as applied to claims 1, 5, 9-10, 12, and 14-15 above, and further in view of Hatano (US Patent Pub. 2005/0022740) and Perrin (US Patent 5,981,899)
The limitations of claims 1, 5, 9-10, 12, and 14-15 are set forth above.
Regarding claim 11, modified Kojima does not teach wherein the switch controller is configured to control the first and the second switch so as to repeat a first state, a second state, a third state, and a fourth state in sequence.
However, Hatano teaches wherein the switch controller (Hatano - [0114], switching device) is configured to control the first and the second switch ([0115] and Fig. 5, switches A and B) so as to repeat a first, a second, a third, and a fourth state in sequence (Fig. 8, N-W-N-W processing during cleaning), 
the first state being defined by the first electrode elements (Fig. 1, sub-electrodes #2a connected to switch A) connected to the low-frequency power source, and the second electrode elements (Fig. 1, sub-electrodes #2b connected to switch B) not connected to the low-frequency power source (Fig. 8, first N step with A = on and B = ground); 
the second state being defined by both of the first and the second electrode elements connected to the low-frequency power source (Fig. 8, second W step with A = on and B = on); 
the third state being defined by the first electrode elements connected to the low-frequency power source, and the second electrode elements not connected to the low-frequency power source (Fig. 8, second N step with A = on and B = ground); and 
the fourth state being defined by both of the first and the second electrode elements connected to the low-frequency power source (Fig. 8, third W step with A = on and B = on).

Modified Kojima and Hatano both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus of modified Kojima with the switching controller function as taught by Hatano. One would be motivated to make such a modification in order to change the plasma processing region between narrow and wide dimensions (Hatano - [0117]) to suppress ion impact on a substrate to form a high quality thin film (Hatano - [0013]) and enable more efficient plasma cleaning by preventing particles produced with the processing chamber (Hatano - [0019]).

Modified Kojima (specifically, Hatano) does not explicitly teach wherein the third state is defined by the first electrode elements not connected to the low-frequency power source, and the second electrode elements connected to the low-frequency power source (wherein A = ground and B = on). Essentially, Hatano does not teach a method or motivation for selecting a particular set of sub-electrodes to be on while the other is off and switching back and alternating between the first and second set of electrodes.
However, Perrin teaches a method for selecting a particular set of sub-electrodes to be on while the other is off (Perrin – Col. 8, Lines 27-29 and Fig. 12: both inputs 8A 
Modified Kojima and Perrin both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the third state as taught by modified Kojima (Hatano) with the alternating sub-electrode power scheme as taught by Perrin in order to provide an “averaged” effect of plasma discharge on the workpiece (Perrin - Col. 2, Lines 59-61) by varying the “on” sub-electrode of the first and third states (wherein Hatano keeps the same sub-electrode on throughout all four steps and only “blinks” the other sub-electrode).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678), Fischer (US Pub. 2005/0130620), and Yamazaki (US Patent 6,930,047), as applied to claims 1, 5, 9-10, 12, and 14-15 above, and further in view of Foster (US Patent 5,356,476).
The limitations of claims 1, 5, 9-10, 12, and 14-15 
Regarding claim 16, modified Kojima does not teach a rotating mechanism configured to relatively rotate between the substrate and the substrate electrode.
However, Foster teaches a rotating mechanism (Foster – C10, L53-C11,L14 and Fig. 4, susceptor #40 with top surface #44 to support a wafer, rotates via drive shaft #50 and drive motor #58, see Fig. 2) configured to relatively rotate between the substrate and the lower electrode (Foster – C12, L 48 and Fig. 4, lower electrode #90).
Modified Kojima and Foster both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by modified Kojima with the rotating mechanism as taught by Foster in order to minimize the thickness of the boundary layer above the wafer surface, which enables the process gas to contact the wafer more efficiently (C5, L25-36). Examiner notes the drive shaft and motor are consistent with the shaft/rotor structural interpretation of the claim under 35 U.S.C. 112(f).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US Pub. 2009/0078678), Fischer (US Pub. 2005/0130620), Yamazaki (US Patent 6,930,047), and Foster (US Patent 5,356,476), as applied to claim 16 above, and alternatively/additionally further in view of Ellingboe (US Patent 7,886,690) and Smith (US Pub. 2006/0281310).
The limitations of claims 16 are set forth above.
Regarding claim 17, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See 

Alternatively/additionally, modified Kojima does not explicitly teach wherein a period T of switching the first and the second electrode elements is not 0.5n times a period Tr of the rotation, where n: integer.
While Ellingboe does not explicitly teach wherein a period T of switching the first and the second electrode elements is not 0.5n times a period Tr of the rotation, where n: integer, Ellingboe does teach that the period of switching (switching frequency) is a result effective variable. Specifically, that control over switching frequency gives control over the power deposited into the volume (Ellingboe – C6, L15) as well as center-to-edge plasma uniformity (Ellingboe – C8, L60-64).
Modified Kojima and Ellingboe both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the period of switching through routine experimentation in order to control the power deposited into the volume (Ellingboe – C6, L15) as well as center-to-edge plasma uniformity (Ellingboe – C8, L60-64). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Moreover, while Smith does not explicitly teach wherein a period T of switching the first and the second electrode elements is not 0.5n times a period Tr of the rotation, where n: integer, Smith does teach that rotational speed is a result effective variable. Specifically, that the speed of a rotating assembly is varied depending on variables measured or monitored during substrate processing, such as temperature, pressure, and rate of deposition (Smith – [0052]).
Modified Kojima and Smith both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the rotational speed/period of rotation through routine experimentation in order to affect the deposition rate (Smith – [0052]) or deposition thickness (Smith – [0051]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	
	

Response to Arguments
Applicant is thanked for their amendments to claim 1 to correct minor informalities. Applicant appears to have missed one of the informalities, thus the objection is maintained.

The Examiner agrees that the rotating mechanism as claimed in claims 16-17 does have structural support in the original disclosure, as argued by Applicant (see specific sections as listed above in the interpretation under 112(f)). As such, the 
Claim 17 continues to be rejected under 35 U.S.C. 112(b) for its own indefiniteness issues, which were not addressed following the previous Office Action.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the Yamazaki reference, now relied upon to teach the argued limitations of amended claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718